 

 

|n . .i'.'
L,.;~.. nw - ~~
me 1 my \

\-`
..'¢»’

IN THE UNITED sTATEs DISTRICT coURT FoR THE ` " "
soUTHERN DISTRICT oF GEORGIA ZU|QFEBZF AH 9_.32
DUBLIN DIvIsIoN

 

JONATHAN SMITH, *
'k

Plaintiff, *

~k

v. * CV 318-079

*

COLLECTION RECOVERY SOLUTIONS *
INTERNATIONAL, LLC; and ROBERT *
ADAMSON, *
sk

Defendants. *

ic

O R D E R

Before the Court is the parties’ consent motion to change
venue. (Doc. No. 16.) Following Defendants’ motion to dismiss
for improper venue, the parties agreed to transfer this case to
the Northern District of Georgia, pursuant to 28 U.S.C. § 1404(a).
For the reasons discussed below, the parties’ motion is GRANTED.

On October 24, 2018, Plaintiff filed this action in the
Dublin Division of the Southern District of Georgia. Plaintiff
alleges a claim under the Fair Debt Collection Practices Act, 15
U.S.C. §§ 1692 et seq. and under the Georgia Fair Business
Practices Act, O.C.G.A. §§ 10-1-390 et seq. (Am. Compl., Doc. No.
12, II 53#67.) Plaintiff resides in Dublin, Georgia, but Defendant
Collection Recovery Solutions International, LLC (“Defendant

CRSI”) and Defendant Adamson are both located in the Northern

 

 

 

District of Georgia. Defendant CRSI’s registered agent for service
of process is located in Roswell, Georgia, and Defendant Adamson
may be served at his address in Marietta, Georgia. (§d; II 9,
ll.)

Under 28 U.S.C. § 1404(a), “[f]or the convenience of parties
and witnesses, in the interest of justice, a district court may
transfer any civil action to any other district or division where
it might have been brought or to any district or division to which
all parties have consented.” The statute necessarily requires a
two-step analysis. First, a court must determine is the transferee
district is one where the case might have been brought. §§e game
Controller Tech. LLC v. Sony Comput. Entm’t Am. LLC, 994 F. Supp.
2d 1268, 1272-73 (S.D. Fla. 2014) (“An action might have been
brought in a transferee district if that district has subject
matter jurisdiction over the action, venue is proper, and the
parties are amenable to service of process in the transferee
forum.”). Second, a court must decide whether the convenience of
the parties and witnesses, the interests of justice, and other

relevant factors favor transfer. See Hampton-Muhamed v. James B.

 

Nutter & Co., 687 F. App’x 890, 892 (llth Cir. 2017); see also

Manuel v. Convergys Corp., 430 F.3d ll32, 1135 n.l (llth Cir. 2005)

 

(listing other factors such as the location of relevant documents

and the relative ease of access to sources of proof, the locus of

 

 

 

operative facts, and the weight accorded to a plaintiff’s forum
choice).

Here, the parties have consented to the Northern District of
Georgia. Under Section 1404(a), this permits transfer so long as
the applicable factors justify the transfer. §e§ 15 Charles Alan
Wright et al., Federal Practice and Procedure § 3845 at 82 (4th
ed. 2012) (consent motion “permits transfer even to a district
that is not a proper venue and that does not have personal
jurisdiction over the defendant. . . . [H]owever . .. transfer
must be justified under the factors applicable to Section 1404(a)
motions”). Regardless, both Defendants reside in the Northern
District of Georgia, thereby making it a district in which the
case could have been brought. §§e 28 U.S.C. § 1391(e)(1) (venue
is proper is any district where a Defendant resides).

Accordingly, the relevant question here is whether the
Section 1404(a) factors favor transfer. Litigating in the Northern
District of Georgia will undoubtedly convenience Defendants, as
that is the district in which they both reside. Further, the
Northern District is where Defendants committed the alleged
statutory violations and where sources of proof are located. In
fact, the state judgment and Summons of Garnishment that underlies
this action for unfair debt collection practices was rendered in
Fulton County State Court. (§§§ Am. Compl. Ex. A.) Although

Plaintiff initially chose this district as a forum for his case,

 

 

his consent to this motion obviates the need to place much weight
on that choice. On balance, the interests of justice favor
transferring this case to the Northern District of Georgia.
Accordingly, the parties' consent motion to transfer venue
(doc. no. 16) is GRANTED. The Clerk SHALL TRANSFER this case to
the UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
GEORGIA, ATLANTA DIVISION. Further, Defendants filed a notice of
withdrawal of their previous motion challenging venue in this Court
(doc. no. 17), therefore Defendants’ motion to dismiss for improper
venue (doc. no. 15) is DENIED AS MDOT. Finally, because Plaintiff
filed an amended complaint1 after Defendants’ motion to dismiss
for failure to state a claim, Defendants’ first motion to dismiss
(doc. no. 10) is DENIED AS MOOT. See Tri-State Consumer Ins. Co.,

Inc. v. LexisNexis Risk Sols. Inc., 823 F. Supp. 2d 1306, 1315

 

(N.D. Ga. 2011). Following transfer, the Court DIRECTS the Clerk
to TERMINATE all deadlines and motions and CLOSE this c se.
ORDER ENTERED at Augusta, Georgia, this ¢§?z;7 day of

February, 2019.

    

/
UNITED STAT S'DISTRICT JUDGE

 

 

1 Plaintiff filed his amended complaint within twenty-one days of Defendants’
Rule 12(b)(6) motion, in compliance with Rule 15(a)(1)(B)’s time limits for
amending as a matter of course.

 

